UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2011 Commission File Number 001-33922 DRYSHIPS INC. 80 Kifissias Avenue Amaroussion 15125, Athens Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1is the Management's Discussion and Analysis of Financial Condition and Results of Operations and the unaudited interim condensed consolidated financial statements and related information and data of DryShips Inc. (the "Company") as of and for the period ended March 31, 2011. This Report on Form 6-K and the exhibit hereto are hereby incorporated by reference into the Company's Registration Statement on Form F-3 ASR (Registration No. 333-169235) filed on September 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DRYSHIPS INC. (Registrant) Dated:May 16, 2011 By: /s/ George Economou George Economou Chief Executive Officer Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "DryShips" or the "Company" or "we" shall include DryShips Inc. and its applicable subsidiaries.The following management's discussion and analysis should be read in conjunction with our unaudited interim condensed consolidated financial statements and related notes included herein.This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth in the section entitled "Risk Factors" included in the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2010, filed with the Securities and Exchange Commission, or the Commission, on April 15, 2011 and our Registration Statement on Form F-3ASR, filed with the Commission on September 7, 2010.See also the discussion in the section entitled "Forward Looking Statements" below. Results of Operations Three-months ended March 31, 2011 compared to the three-months ended March 31, 2010. Selected Financial Data (Expressed in thousands of U.S. Dollars) Three-months ended March 31, Change (As restated) Amount % REVENUES: Voyage revenues $ $ $ ) %) Revenues from drilling contracts % % EXPENSES: Voyage expenses ) %) Vessels and drilling rigs operating expenses % Depreciation and amortization % Gain on sale of assets, net ) - %) General and administrative expenses ) %) Operating income ) %) OTHER INCOME /(EXPENSES): Interest and finance costs ) ) ) % Interest income % Loss on interest rate swaps ) ) %) Other income/(expenses), net ) %) Total other expenses, net ) ) %) INCOME BEFORE INCOME TAXES 17,852 % Income taxes ) ) ) % NET INCOME % Less: Net Income attributable to non controlling interest - ) ) - NET INCOME ATTRIBUTABLE TO DRYSHIPS INC. $ $ $ % The Company has three reportable segments from which it derives its revenues from: Drybulk Carrier, Tanker and Drilling Rig segments. We entered the tanker segment for the first time in January 2011 when we took delivery ofour first tanker vessel. 1 Revenues Drybulk Carrier segment Voyage revenues decreased by $16.9 million, or 14.8% to $97.0 million for the three-month period ended March 31, 2011, as compared to $113.9 million for the three-month period ended March 31, 2010. The decrease is attributable to a larger number of vessels operated in the spot market, earning lower hire rates during the first three months of 2011 as compared to 2010. Tanker segment Voyage revenues amounted to $1.1 million from our two tankers for the three-month period ended March 31, 2011, as we took delivery of two tankers, the Saga and Vilamoura on January 18 and March 23, 2011 respectively. Drilling Rig segment Revenues from drilling contracts increased by $29.0 million, or 36.1%, to $109.3 million for the three-month period ended March 31, 2011, as compared to $80.3 million for the three-month period ended March 31, 2010. The increase is primarily attributable to higher dayrates achieved by bothLeiv Eiriksson and Eirik Raude during the three-month period ended March 31, 2011 as compared to the same period of 2010. All revenue, as well as reimbursement of winterization costs, related to Ocean Rig Corcovado has been deferred and will be amortized over the drilling period under the contract. Voyage expenses Drybulk Carrier segment Voyage expenses decreased slightly by $0.5 million, or 7.1%, to $6.5 million for the three-month period ended March 31, 2011, as compared to $7.0 million for the three-month period ended March 31, 2010. Tanker segment Voyage expenses amounted to $0.05 million for the three-month period ended March 31, 2011. Drilling Rig segment The Drilling Rig segment did not incur any voyage expenses during the relevant periods. Operating expenses Drybulk Carrier segment Vessel operating expenses decreased marginally by $0.1 million to $19.2 million for the three-month period ended March 31, 2011, as compared to $19.3 million for the three-month period ended March 31, 2010. Tanker segment Vessel operating expenses amounted to $1.9 million for the three-month period ended March 31, 2011. Drilling Rig segment Drilling rig operating expenses increased by $12.8 million, or 44.0% to $41.9 million for the three-month period ended March 31, 2011, as compared to $29.1 million for the three-month period ended March 31, 2010. The increase in operating expenses was mainly due to $8.6 million relating to the 10 year class survey of Leiv Eiriksson. In addition, for the period from January 1 to February 24, 2010, the Leiv Eiriksson was mobilized for drilling operations in the Black Sea and $9.2 million of operating expenses related to this period were deferred. Operating expenses relating to the Ocean Rig Corcovado and the Ocean Rig Olympia operations, amounting to $14.3million, have been deferred and will be amortized over the drilling period under the contract, except $3.2 million related to insurance and onshore base operations. Depreciation and amortization expense Drybulk Carrier segment Depreciation and amortization expense decreased by $1.7 million, or 5.9%, to $27.0 million for the three-month period ended March 31, 2011, as compared to $28.7 million for the three-month period ended March 31, 2010. The decrease is mainly attributable to the increase in the assumed value of scrap steel for the purpose of estimating the residual values of vessels from $120 to $250 per light weight ton, effective January 1, 2011. 2 Tanker segment Depreciation and amortization expense amounted to $0.5 million for the three-month period ended March 31, 2011. Drilling Rig segment Depreciation and amortization expense for the drilling rigs increased by $9.9 million, or 53.5%, to $28.4 million for the three-month period ended March 31, 2011, as compared to $18.5 million for the three-month period ended March 31, 2010. The increase in depreciation and amortization was mainly due to $9.3 million of depreciation related to the depreciation of the Ocean Rig Corcovado that was delivered on January 3, 2011. Gain on sale of assets, net Drybulk Carrier segment Gain on sale of assets amounted to $10.7 million for the three-month period ended March 31, 2010 due to the sale of two of our vessels (the MV Iguana and the MV Delray). There was no such gain for the three-month period ended March 31, 2011. Tanker segment The Tanker segment did not incur asset sales during the relevant periods. Drilling Rig segment The Drilling Rig segment did not incur asset sales during the relevant periods. General and administrative expenses Drybulk Carrier segment General and administrative expenses decreased by $2.3 million, or 10.6%, to $19.4 million for the three-month period ended March 31, 2011, compared to $21.7 million for the three-month period ended March 31, 2010. This decrease was mainly due to the decreased amortization of the stock-based compensation expense of $10.3 million for the three-month period ended March 31, 2011 compared to the amortization of $14.5 million of stock-based compensation for the corresponding three-month period ended March 31, 2010. This decrease was partly offset by an increase of $1.6 million in management fees. Tanker segment General and administrative expenses amounted to $0.2 million for the three-month period ended March 31, 2011. Drilling Rig segment General and administrative expenses increased by $0.6 million, or 10.9%, to $6.1 million for the three-month period ended March 31, 2011, as compared to $5.5 million for the three-month period ended March 31, 2010. This increase is mainly due to increased costs related to the management of three drilling units in 2011 as compared to two drilling units in 2010. Interest and finance costs Drybulk Carrier segment Interest and finance costs increased by $3.6 million, or 18.6%, to $23.0 million for the three-month period ended March 31, 2011, as compared to $19.4 million for the three-month period ended March 31, 2010.The increase is mainly due to the increased amortization of bond issuance costs and interest expense on our $240 million aggregate principal amount of 5% convertible senior notes issued in April 2010. Tanker segment Interest and finance costswere capitalizedto vessels under construction during the three-month period ended March 31, 2011. 3 Drilling Rig segment Interest and finance costs increased by $1.2 million, or 66.7%, to $3.0. million for the three-month period ended March 31, 2011, compared to of $1.8 million for the three-month period ended March 31, 2010. The increase is mainly due toreclassification from accumulated other comprehensive loss into interest expense for thediscontinued cash flowhedges forthe three-month period ended March 31, 2011. Interest income Drybulk Carrier segment Interest income increased by $1.2 million, or 63.2%, to $3.1 million for the three-month period ended March 31, 2011, as compared to $1.9 million for the three-month period ended March 31, 2010.This increase is mainly due to increased average cash balances, and higher interest rates on our deposits. Tanker segment The Tanker segment did not incur any interest income during the relevant periods. Drilling Rig segment Interest income for drilling rigs increased by $3.3 million, or 137.5%, to $5.7 million for the three-month period ended March 31, 2011, as compared to $2.4 million for the three-month period ended March 31, 2010.The increase is mainly due to higher interest rates on our deposits. Loss on interest rate swaps Drybulk Carrier and Drilling Rig segments The Company recorded $3.8 million of losses on interest rate swaps (Drybulk Carrier segment, $2.3 million; Drilling Rig segment, $1.5 million) for the three-month period ended March 31, 2011, as compared to a $34.6 million loss (Drybulk Carrier segment: $25.1 million; Drilling Rig segment, $9.5 million)for the three-month period ended March 31, 2010.This difference is mainly due to the negative (lower) trend in swap rates during the three-month period ended March 31, 2011, as compared to a positive (higher) trend in swap rates during the three-month period ended March 31, 2010. Tanker segment The Tanker segment did not incur any gain/(loss) on interest rate swaps during the relevant periods. Other, net Drybulk Carrier and Drilling Rig segments The Company recorded $1.1 million of gain due to higher gains on currency forward contracts and forward freight agreements (Drybulk carrier segment: gain of $1.0 million; Drilling Rig segment: gain of $0.1 million) for the three-month period ended March 31, 2011,as compared to $5.7 million loss (drilling rig segment: loss of $0.7 million; drybulk segment: loss of $5.0 million) in the corresponding period of 2010. Tanker segment Other, net amounted to a gain of $0.01 million for the three-month period ended March 31, 2011. Income taxes Drybulk Carrier segment We did not incur income taxes on international shipping income in our Drybulk Carrier segment for the relevant periods. Tanker segment We did not incur income taxes on international shipping income in our Tanker segment for the relevant periods. 4 Drilling Rig segment Income taxes increased by $1.4 million to $6.0 million for the three-month period ended March 31, 2011, compared to $4.6 million for the three-month period ended March 31, 2010,reflecting a higher revenue base for the 5% withholding taxes for the operations of the Eirik Raude in Ghana and the Leiv Eiriksson in Turkey. Liquidity As of March 31, 2011 we had cash and cash equivalents of approximately $129.5 million and $509.6 million of restricted cash related to (i) bank deposits which are used to fund the loan installments coming due (or "retention accounts"); (ii) bank deposits permanently blocked as cash collateral; and (iii) required minimum cash and cash equivalents (or "minimum liquidity"). Our cash and cash equivalentsdecreased by $262.0 million to $129.5 million as of March 31, 2011, compared to $391.5 million as of December 31, 2010, while our restricted cash decreased by $264.2 million to $509.6 million as of March 31, 2011, compared to $773.8 million as of December 31, 2010.The decrease in our cash and cash equivalents was mainly due to payments of yard installments amounting to $397.9 millionwhile thedecrease in restricted cashwas primarilydue to the repayment of the $300.0 million Credit Facility and corresponding release of restricted cash. Working capital is defined as current assets minus current liabilities (including the current portion of long-term debt). Our working capital deficit increased to $255.1 million as of March 31, 2011, as compared to a working capital deficit of $129.7 million as of December 31, 2010. The increase in our working capital deficit is primarily due to yard installment payments of $397.9 million made for our drillships under construction, payments of $118.0 million for vessel acquisitions, loan repayments of approximately $488.7 million and is partly offset by borrowings of $396.5 million under our long and short-term credit facilities, the decrease by $266.2 million including the associated interest income of the cash deposits required by our lenders and cash generated from operations. We believe that we will be able to satisfy our liquidity needs for the next 12 months with the cash we generate from our operations and, if required, proceeds from future equity issuances. Since our formation, our principal source of funds has been equity provided by our shareholders through equity offerings or at-the-market sales, operating cash flows and long-term borrowings. Our principal use of funds has been capital expenditures to establish and grow our fleet, the maintenance of the quality of our vessels, compliance with international shipping standards, environmental laws and regulations, the funding of working capital requirements, principal repayments on outstanding loan facilities and the payment of dividends. As of March 31, 2011, we had total indebtedness of $2.6 billion under our senior secured credit facilities, excluding unamortized financing fees. Please refer to the discussion on Long-term Debt as detailed in Note 8 of our unaudited interim condensed consolidated financial statements for the three-month period ended March 31, 2011. Cash flow Net cash provided by operating activities was $101.7 million for the three-month period ended March 31, 2011. In determining net cash provided by operating activities for the three-month period ended March 31, 2011, net income was adjusted for the effects of certain non-cash items including $55.9 million of depreciation and amortization, $9.2 million of amortization and write-off of deferred financing costs, $8.0 million of amortization of deferred convertible senior debt costs, and $10.3 million of non-cash stock based compensation expenses. Moreover for the three-month period ended March 31, 2011, net income was also adjusted for the effects of non-cash items such as the gain in the change in fair value of derivatives of $19.1 million, amortization of discontinued cash flow hedges of $3.3 million, amortization of below market value acquired time charters of $0.5 million and $2 million interest income on restricted cash. The Company had net cash outflows for working capital of $4.6 million for the three-month period ended March 31, 2011. Net cash provided by operating activities was $117.2 million for the three-month period ended March 31, 2010. Net cash used in investing activities was $270.7 million for the three-month period ended March 31, 2011. The Company made payments of approximately $118.0 million for vessel acquisitions, $397.9 million for advances for vessels and drilling units under construction, $20.0 million in connection with the option agreement with Samsung Heavy Industries Co. Ltd., or Samsung, for the construction of up to four additional newbuilding drillships and $1.1 million for drilling unit equipment. These cash outflows were partially offset by the decrease of $266.2 million in the amount of cash deposits required by lenders. Net cash used in investing activities was $372.5 million for the three-month period ended March 31, 2010. Net cash used in financing activities was $93.0 million for the three-month period ended March 31, 2011, consisting mainly of the repayments of $488.7 million for debt under our long and short-term credit facilities which was partly offset by borrowings of $396.5 million under our long and short-term credit facilitiesNet cash used in financing activities was $329.3 million for the three-month period ended March 31, 2010. 5 Financing activities Long-term debt As of March 31, 2011, the Company was in compliance, had waivers for or had the ability to remedy breaches, if any, of financial covenants, including loan-to-value ratios, related to its credit facilities. For those financial covenant requirements that were not met as of March 31, 2011, in accordance with our loan agreements, we may remedy the shortfalls by providing additional collateral or repaying the portion of the loan equal to the shortfall to bring us into compliance with the required financial covenant. As a result, in addition to the required scheduled loan repayments, $45.0 million has been classified as a current liability as of March 31, 2011, representing payments that may be required by the lenders to satisfy our loan-to-value ratio shortfalls. As of March 31, 2011, we had $1.3 billion of remaining installment payments under our drybulk and tanker and drillship newbuilding contracts, including $589.3 million under our construction contracts for two newbuilding Panamax drybulk vessels and 10 newbuilding tanker hulls, for which we have not obtained financing. We plan to finance these capital expenditures with new debt or equity financing. As of March 31, 2011, the portion of our long-term debt classified as current liabilities exceeded its cash and cash equivalents and restricted cash by approximately $12.4 million. We believe that we will generate sufficient cash from operations and proceeds from new equity, if required, to satisfy our liquidity needs for the next twelve months. In addition, new debt financing has been obtained subsequent to March 31, 2011. For more information, see "Item 5.B. Liquidity and Capital Resources – Breach of Loan Covenants" in our Annual Report on Form 20-F for the year ended December 31, 2010 filed with the Securities and Exchange Commission on April 15, 2010. If we are unable to obtain waiver extensions or covenant amendments from our lenders under any loan agreements with which we are not in compliance upon expiration of our current waiver agreements, our lenders could accelerate our indebtedness and foreclose on our vessels.In addition, if conditions in the drybulk charter and offshore drilling markets decline from current levels and the market value of our vessels declines even further, we may seek to restructure our outstanding indebtedness.For more information, see Note 8 to our unaudited interim condensed consolidated financial statements for the three-month period ended March 31, 2011. As of March 31, 2011, we had a total of $2.6 billion in debt outstanding (net of finance fees) under its credit facilities with various institutions. The table below reflects the classification of certain debt repayments scheduled to be due after March 31, 2011 as payable by such date indicated below. Twelve months ending Total (in thousands) March 31, 2012 $ March 31, 2013 March 31, 2014 March 31, 2015 March 31, 2016 and thereafter Less: Financing fees $ Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Contractual Obligations and Contingencies The following table sets forth our contractual obligations and their maturity dates as of March 31, 2011: Obligations Total 1st year 2nd year 3rd year 4th year 5th year and thereafter (In thousands of Dollars) Shipbuilding contracts-Vessels (1) $ $
